In a negligence action to recover damages for personal injuries, etc., defendant appeals from an order of the Supreme Court, Suffolk County, dated August 21, 1978, which directed it to produce for discovery and inspection certain documents including communications which were made prior to the happening of the accident in question. Order affirmed, with $50 costs and disbursements. Special Term correctly held that communications which preceded the happening of the accident do not constitute "Material prepared for litigation” within the purview of CPLR 3101 (subd [d], par 2) (see Abrams v Vaughan & Bushnell Mfg. Co., 37 AD2d 833; Bennett v Troy *926Record Co., 25 AD2d 799; 3A Weinstein-Korn-Miller, NY Civ Prac, par 3101.51). Defendant’s other contentions are also without merit. Titone, J. P., Shapiro, Margett and Martuscello, JJ., concur.